



COURT OF APPEAL FOR ONTARIO

CITATION:  HJLJ Investments Limited v. 2305106 Ontario Inc.,
    2017 ONCA 213

DATE: 20170313

DOCKET: C61274

Hoy A.C.J.O., Gillese and Brown JJ.A.

BETWEEN

HJLJ Investments Limited

Plaintiff (Respondent in Appeal)

and

2305106 Ontario Inc.

Defendant

and

2294105
    Ontario Inc.

Respondent (Appellant in Appeal)

David A. Brooker, for the appellant

Stephen Schwartz, for the respondent

Heard:  March 10, 2017

On appeal from the order of Justice Fitzpatrick of the Superior
    Court of Justice, dated October 13, 2015.

APPEAL BOOK ENDORSEMENT


[1]

The judge below articulated the correct legal principles and made
    findings of fact and mixed fact and law that were fully supported by the
    record.

[2]

We are not persuaded by the appellant that there is any basis to
    interfere with the order below.

[3]

This appeal is dismissed.

[4]

The respondent shall be entitled to costs in the amount of $9,000, which
    may be deducted and paid out of the appellants entitlement to the funds held
    in trust by respondents counsel.


